On Petition for Rehearing.
Hackney, J.
The appellee has presented an extended, earnest and able petition for a rehearing. With one or two exceptions the questions argued are those passed upon in the original opinion. It is insisted that we are in error in holding that the services of a trustee as overseer of' the poor are compensated from the county treasury and not from the township fund. It is claimed that the acts of March, 6, 1889, March Y, 1891, and March 4, 1893, supra, repeal section 32 of the act of March 31, 18Y9 (Acts 18Y9, p. 142), which provided that “The^>er diem of township trustees shall be as follows, to-wit: For each actual day’s service they shall he allowed, he paid out of the township fund, $2.00: Provided, That for all services as overseer of the poor, said township trustees shall he paid out of any funds in the county treasury not otherwise appropriated, on the order of the board of county commissioners.” The alleged repealing statutes each contained the provision “That each trustee of any township in this State shall receive for the time he is necessarily engaged in the discharge of his duties, the sum of two dollars per day, and this shall be full compensation for all services that they shall in any capacity and in any manner perform. ” By the same sections, salaries are provided, for trustees in townships having populations from seventy-five thousand to one hundred thousand. Laws in conflict with these *467provisions are expressly repealed, but there is no provision expressly or by implication repealing the former provision, that made by the acts of 1879, supra, for the payment of such per diem from the township fund, and as overseer of the poor from the county treasury. As we said in the original opinion, the poor system is distinctly a county system in the manner and source of its support, and this is verified by reference to the statute, R. S. 1894, section 8142 to section 8190. By section 8145 the support of the poor is expressly charged upon the counties and the boards of commissioners are directed to raise the moneys for that purpose. This obligation extends to the transient as well as the permanent or resident poor. Settlements by the overseer are made with the county commissioners and the moneys expended by him are drawn on the orders of the board from the county treasury. Sections 8160, 8163, 8164, R. S. 1894. This theory of the law was clearly outlined both as to services performed and as to compensation in the cases of Board, etc., v. Bromley, 108 Ind. 158, and Board, etc., v. Fischer, 86 Ind. 139. To take the charge of compensation to the overseer from the county and to place it against the township breaks the uniformity of the system as a county charge without any reason for so doing. There being no reason for so doing, and the language of the act not enforcing an intention to do so, we cannot presume that the Legislature desired or intended to repeal the provision of the act of 1879, that compensation as overseer should be paid from the county treasury.
The law does not favor the repeal of statutes by implication, but requires clearly repugnant language to effect such repeal. Hunt v. Lake Shore, etc., R. W. Co., 112 Ind. 69 ; Chamberlain v. City of Evansville, 77 Ind. 542; Water Works Co. v. Burkhart, 41 Ind. *468364; Blain v. Bailey, 25 Ind. 165; Spencer v. State, 5 Ind. 41.
We conclude, therefore, that the salary of the trustee, acting as overseer of the poor, is payable from the county treasurer, and that it is not a charge against the township fund.
It is further insisted that the office expenses of the trustee, such as blanks, records, lights, fuel, office rent and attorney’s fees constitute an expenditure in which the urban and the suburban population of a township are interested in common, and that they constitute a charge against the township fund. Counsel have not advised us as to the authority under which a trustee may incur these various items of expense and charge them to the township fund. We know of no statutory provision authorizing the expense of office, fuel and lights, and conclude, therefore, that no authority exists. Board, etc., v. Axtell, 96 Ind. 384; State, ex rel., v. Mills, 142 Ind. 569.
If blanks and records are required they are chargeable to the fund in whose interest they are required to be kept, and.are not a charge against the united urban and suburban population unless required for the united purposes of such populations, and these we hold do not> exist. As to attorney’s fees, if the employment is authorized at all, and is on behalf of the roads, it would be a charge to the road fund, and if on behalf of the, schools, a charge against the school fund, etc. But without some joint interest existing between such populations, there could be no joint liability and no necessity for a joint fund. If, however, any or all of such expenditures are proper, they are such as to enable the trustee to assign them to the particular interest requiring them. Their existence does not prove that both populations must bear them jointly. ' It is suggested, *469also, that a service performed for the people of the •cities and those of the country is that of making a registry of dogs as required by the acts of 1891, page 453. That act was approved March 5, 1891, and, by its first, sixth, and eighth sections, created a method for the taxation of dogs to the exclusion of all other methods of taxation for Such animals.
On the 6th day of March, 1891, a later act was approved (Acts' 1891, p. 199), sections 47 and '53 of which provided another and antagonistic method of taxation for such animals. The- latter act repealed the former by necessary implication, and the services of the trustee contemplated by the former acts, are not required to be performed.
It is further contended that the trustee is required to perform for such two populations, in common, the service of controlling the township library, and to this proposition are cited sections 4527 to 4533, R. S. 1881; 6018, et seq., R. S. 1894.
These sections are from the general school law of March 6, 1865, Acts 1865, p. 1. By section 132 of the .act, the libraries are denominated “township school libraries.” They were purchased, not by the townships, but by the State, and were distributed to the townships ■on the basis of school population. The trustees are required ‘ ‘ at the commencement of each school term, at each school house in their respective townships, to cause a notice to be posted up, stating where the library is kept, and inviting the free use of the hooks thereof by the persons of their respective townships, ” etc. Every implication from the provisions of 'the act is, that the legislature intended the library system to constitute a part -of the educational or common school system of the-State, and that the service to be performed by the trustee, in connection therewith, is in his capacity as school *470trustee. This conclusion is aided by the provisions, in other laws: 6013, 6014, 6015, 6016, 6017, R. S. 1894; .Acts 1891, p. 35, for the establishment, maintenance, and control of city and town libraries on behalf of such corporations independently of the civil or school townships. Very clearly, we think, the' attention, if any, which a trustee may devote to the township school libraries is not a service for, or in which the population of a city within the civil township is interested, or may be taxed to support. The thirty years which have elapsed since such libraries were established, and during which no funds have been provided for their renewals, and additions have, in most instances probably, made such libraries institutions of the past, and have rendered the provisions of the act of 1865, as to trustee’s care, a dead letter. In any event, the service required is on behalf of his school township, and if no compensation is provided from the school revenues, a question upon which we venture no opinion, that fact should be no reason for taxing populations not within the school township, to raise funds to pay such compensation. Again, counsel discuss what they claim to be an injustice to the suburban populations, to require their property to bear the entire burden of taxation for a township fund. It is upon the theory that the benefits derived from the Sources to which such fund is expended accrue to such populations exclusively, that such burden is required to be so borne. If those not benefited shared the burdens the injustice would result to them.
To insist that, as to the gathering of the township fund, the urban population, though not sharing in the benefits should share its burdens, supplies equally the the argument for contending that the suburban population should aid in supporting the schools, and the streets and alleys of the cities. Such a contention, how*471ever, would make the injustice of such a rule manifest to the members of the suburban population. After a second full investigation of the question, we are convinced that we were not in error in our original conclusions. The petition for a rehearing is overruled.
Filed November 5, 1895.